Citation Nr: 1415021	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-48 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disability.

Whether new and material evidence has been submitted to reopen a claim for service connection for a right shoulder disability, and if so, whether service connection for a bilateral shoulder disability is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to November 1979. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen the claim for service connection for a bilateral shoulder condition (also claimed as recurrent dislocation).

The Veteran's electronic Virtual VA claims file has been considered in the below rendered decision.

The reopened claim for service connection for a right shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a January 2011 written statement, the Veteran's representative advised VA that the appeal concerning the issue of entitlement to service connection for a left shoulder disability was withdrawn.

2.  A May 1980 rating decision denied service connection for a right shoulder condition.  The Veteran did not appeal that decision, and no relevant evidence was received within one year of the decision; the decision is final.

3.  The evidence submitted since the May 1980 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(2013).

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Shoulder Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In a January 2011 written statement, the Veteran's representative advised VA that the Veteran only wanted to appeal the decision for his right shoulder.  Thus, the appeal concerning the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a left shoulder disability is withdrawn, and the appeal on that issue is dismissed.

Right Shoulder Claim

Service connection for a right shoulder condition was initially denied by a rating decision in May 1980.  The Veteran did not file a notice of disagreement or submit relevant evidence within one year of the decision.  Thus, the decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The evidence of record at the time of the May 1980 rating decision included the Veteran's service treatment records and medical board proceedings.  In denying the claim for service connection, the RO noted that the shoulders had dislocated prior to service and there was no evidence of any trauma to either shoulder in service. 

In September 2008, the Veteran submitted the instant claim for service connection for a shoulder disability.  The evidence submitted since May 1980 includes VA treatment records, private treatment records, a buddy statement and statements from the Veteran.  In an October 2010 statement, the Veteran reported that his right shoulder was dislocated due to the "hard training" in the Army and that it never happened before.  The Veteran also indicated that he told the Army doctor that he had a history of shoulder dislocations because he was scared of having a pin put in his shoulder.  Additionally, the record includes December 2011 VA treatment notes in which the Veteran gave a history of injuring his right shoulder while he was in basic training.

This newly submitted evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied claim for service connection for a right shoulder disability.  Thus, new and material evidence has been received, and the matter is reopened.


ORDER

The appeal concerning the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a left shoulder disability is dismissed.

New and material evidence having been presented, the claim for service connection for a right shoulder disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that additional development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a right shoulder disability.

The December 2011 VA treatment notes indicate a diagnosis of degenerative joint disease of the right shoulder, and an MRI was ordered.  However, the results of the right shoulder MRI are not currently associated with the claims file and should be obtained.

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The Board also finds the Veteran should now be afforded a VA examination with a medical opinion as to whether any right shoulder disability arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his right shoulder disability.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  In addition, the RO/AMC should obtain relevant VA treatment records from the Fayetteville VA Medical Center dating since December 2011, to include the results of the right shoulder MRI.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified. 

2.  After the above records are associated with the claims file to the extent possible, schedule the Veteran for a VA shoulder examination to obtain a medical opinion as to whether a current right shoulder disability is related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file, the examiner should respond to the following:

a. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right shoulder disability arose during service or is related to any incident of service, to include the complaints of shoulder dislocations noted therein.  The examiner should explain the medical basis for the conclusions reached.  
b. If a current right shoulder disability is related to the complaints service, the examiner should provide an opinion as to whether any right shoulder disability clearly existed prior to the Veteran's service.  The examiner should explain the medical basis for the conclusions reached.  
c. If the Veteran clearly had a pre-existing right shoulder disability, did that pre-existing disability undergo a permanent worsening during service (versus temporary exacerbations)?  The examiner should explain the medical basis for the conclusions reached.  
d. If so, was that worsening clearly the result of natural progression of the pre-existing right shoulder disability?  The examiner should explain the medical basis for the conclusions reached.  

3.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


